DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 9/16/20 was filed before the mailing date of a first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered and entered by the examiner.

Status of the Claims
 	Claims 1-21 are pending in the application.
Claim Objections
 	The claims are objected to for the following informalities:
	In claim 1, line 6; and claim 13, line 5:“the electrode assembly comprises” should be “the electrode assembly comprising”. 	Claims 2-12 and 14-21 are objected to as being dependent upon a rejected base claim.  	Appropriate correction is suggested.  See MPEP 608.01(m).	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	In claim 2, lines 2-3, the term “wherein the first adhesive layer comprises a first adhesive stomal opening” is  considered indefinite as it is not clear whether the first adhesive stomal opening is in addition to, or alternative to, the hydrocolloids recited in claim 1, last line.  Appropriate correction is required, e.g., “wherein the first adhesive layer further comprises a first adhesive stomal opening”.
In claims 3-4 and 8, lines 1-2, the terms “comprising” “providing . . .” or “positioning . . . ” is  considered indefinite as it is not clear whether the recited steps are in addition to, or alternative to, the steps recited in claim 1.  Appropriate correction is required, e.g., “further comprising the step of” “providing . . ” or “positioning . . . ”.
In claim 2, line 3, the term “wherein positioning the first adhesive layer” is considered indefinite as it is not clear whether the recited positioning step is the same of different than that recited in claim 1.  Appropriate correction is required, e.g., “wherein the step of positioning the first adhesive layer”. 

In claim 4, lines 3-4; claim 5, lines 3-4; claim 7, line 2; claim 9, line 2; and claim 10, lines 1-2: the term “wherein inserting the one or more terminal elements comprises . . .” is considered indefinite as it is not clear whether the recited inserting step is the same of different than that recited in claim 1.  Appropriate correction is required, e.g., “wherein the step of inserting the one or more terminal elements comprises . . ..”. 
  	In claims 14-16, lines 1-2, the term “The base plate according to claim 13, comprising “ “a stomal opening”; “a second adhesive layer”; and “a top layer” is  considered indefinite as it is not clear whether the stoma opening, second adhesive layer, or top layer, are provided: in addition to, or alternative to, one or more of the elements recited in claim 13.  Appropriate correction is required, e.g., “The base plate according to claim 13, further comprising “ “a stomal opening”; “a second adhesive layer”; and “a top layer”.
 	The remaining cited claims are rejected as dependent upon a rejected base claim.
Allowable Subject Matter

Reasons for Allowable Subject Matter
	Claims 1-21 are considered allowable over the prior art, subject to the Obviousness Double Patenting Rejections presented below.   	The following is an examiner’s statement of reasons for allowable subject matter:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Thirstrup (US 2017/0340474 A1) (corresponding to Thirstrup (WO 2007/098762 A1) as cited in corresponding PCT application, (as prior publication 11/30/17 before the effective filing date of the present application as 12/22/17)).


    PNG
    media_image1.png
    332
    348
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    316
    428
    media_image2.png
    Greyscale
	As to independent claims 13 and 1, Thirstrup discloses (as per claim 13) a base plate and (as per claim 1) a method for manufacturing the base plate, the base plate for a medical! appliance (as a base plate with coupling part, electrode assembly, and adhesive layer for a medical appliance as an ostomy device Fig.4A,8B [0018], as, e.g., a leak sensor [0020], as claimed below), 	the base plate and method comprising:
 	positioning an electrode assembly 42/43/41’ (electrodes 42, 43, support layer 41’) having a distal side (upper, Fig.4A) and a proximal side (lower, Fig.4A) ([0125],ll.7-9),   		the electrode assembly41’,42,43 comprising [es]:  			a support layer 41’ (layer 41’ Fig.4A;[0125],ll.7-10;[0126];[0127],ll.7-10) and  			one or more electrodes 42,43 (electrodes 42, 43) provided on a distal side (upper) of the support layer 41’FIg.4A, each of the one or more electrodes 42,43 comprising a connection part (as connecting part of the electrodes 42/43 Fig.4A [0125],ll.8-10); and 	positioning a first adhesive layer 40 (first adhesive 40 Fig.4A;[0125],ll.6) with a distal side facing towards the electrode assembly 41’,42’43 on the distal/upper side of the support layer 41’ (Fig.4A;[0125],ll.6-12);  	wherein the first adhesive layer 40 comprises one or more water soluble or water swellable hydrocolloids (where any adhesive layer comprising hydrocolloids, including for use in improved adhesives of ostomy appliances [0058],ll.11-19).	However, Thirstrup fails to teach the combination of: 	positioning a coupling part defining a terminal interface region;  	wherein the electrode assembly is positioned such that the distal side of the electrode assembly is facing the coupling part, 	wherein one or more electrodes are provided on a proximal side (upper) of the support layer 	inserting one or more terminal elements through the electrode assembly such that a distal part of each of the one or more terminal elements extends into a terminal interface region and a proximal part of each of the one or more terminal elements extends to the proximal side of the electrode assembly; and such that the proximal part of each of the one or more terminal elements is electrically connected with a respective connection part of the one or more electrodes;   	wherein the first adhesive layer 40 is positioned after positioning the one or more terminal elements, such that the proximal part of each of the one or more terminal elements is located between the first adhesive layer and the electrode assembly. 	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify Thirstrup to provide the above combination of elements and features.  One of skill would not have been motivated to modify the teachings of Thirstrup to provide the above combination elements and arrangement, where Thirstrup fails to teach or fairly suggest providing these elements and their arrangement, and does not provide any motivation to do so, where the present invention provides the advantage of providing connection between the one or more terminal elements  and respective connection parts that are maintained in the absence of external forces forcing the terminal elements and the respective connection parts together, which facilitates connecting and reconnecting the ostomy base plate when replaced after use.
 	Dependent claims 1-12 and 14-21 are allowable as dependent upon an allowable base claim.


Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-8 and 12-15 of US Patent Application No. 16/954523 (‘523).  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
	As to Claims 1-21, claims 1-8 and 12-15 of ‘523 disclose or suggest the claimed delivery and fluid storage bridge, as follows:

Clm
1
2
3
4
5
6
7
8
9
10
11
12
13
14
‘523
1
2
3,1
,4
5,1
6,1
7,1
5,8,1
8,1
7,1
7,8,1
7,8,1
12
13















Clm
15
16
17
18
19
20
21







‘523
14
15,12
5,12
6,12
5,8,
12
7,8,
1,12
7,8,
1,12








 	The differences between present claims and the claims of ‘523 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘523 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘523 claims to one of ordinary skill in the art at the time of the present invention.  	A two-way test is not to be applied in the present cases as Applicant could have filed the claims in a single application and there was no administrative delay. In re Berg, 46 USPQ2d 1226 (Fed. Cir. 1998) (“The two-way exception can only apply when the applicant could not avoid separate filings, and even then, only if the PTO controlled the rates of prosecution to cause the later filed species claims to issue before the claims for a genus in an earlier application . . . In Berg’s case, the two applications could have been filed as one, so it is irrelevant to our disposition who actually controlled the respective rates of prosecution.”). In the absence of administrative delay, a one-way test is appropriate. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Unless the record clearly shows administrative delay by the Office and that applicant could not have avoided filing separate applications, the examiner may use the one-way obviousness determination and shift the burden to applicant to show why a two-way obviousness determination is required 
 	One of skill would have been motivated before the effective filing date to provide each element of the present claims from the ‘523 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

	Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-14 of US Patent Application No. 16/954526 (‘526).  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
	As to Claims 1-21, claims 1-14 of ‘526 disclose or suggest the claimed delivery and fluid storage bridge, as follows:

Clm
1
2
3
4
5
6
7
8
9
10
11
12
13
14
‘526
1
2
3
4
1,5
6, 1
7, 1
8
9,1
10,1
7,8,1
7,8,1
11
12















Clm
15
16
17
18
19
20
21







‘526
13
14
5,13
6,13
8,13
7,8,
1,13
7,8,
1,13








 	The differences between present claims and the claims of ‘526 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘526 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘526 claims to one of ordinary skill in the art at the time of the present invention.  	A two-way test is not to be applied in the present cases as Applicant could have filed the claims in a single application and there was no administrative delay. In re Berg, 46 USPQ2d 1226 (Fed. Cir. 1998) (“The two-way exception can only apply when the applicant could not avoid separate filings, and even then, only if the PTO controlled the rates of prosecution to cause the later filed species claims to issue before the claims for a genus in an earlier application . . . In Berg’s case, the two applications could have been filed as one, so it is irrelevant to our disposition who actually controlled the respective rates of prosecution.”). In the absence of administrative delay, a one-way test is appropriate. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Unless the record clearly shows administrative delay by the Office and that applicant could not have avoided filing separate applications, the examiner may use the one-way obviousness determination and shift the burden to applicant to show why a two-way obviousness determination is required 
 	One of skill would have been motivated before the effective filing date to provide each element of the present claims from the ‘526 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: Millot (US 6171289) (Fig.2-4; Col.3-4); Thirstrup (US 2015/0257923) (Fig.1-4;[0111]-[0115];[0131]-[0162]).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781